Title: To James Madison from Elias Langham, 11 April 1789
From: Langham, Elias
To: Madison, James


Sir,
Richmond 11th. April 1789.
I took the liberty some days ago to address a letter to you, relative to an Appointmt. that I wish to Solicit under the Federal Government. I then Observed that I shoud forward the best recommendations that I coud procure, for that Purpose.
I now inclose such recommendations as I have procured & beg leave to request your Attention thereto. As I am unacquainted with the nature of making such applications, I inclose the whole of my letters & papers to you, for your inspection, and if any alterations are necessary Shou’d be glad if you will make them.
I shou’d be glad for Mr. Alexr. White to be acquainted with my intentiones, as he is in some measure an Acquaintance & perhaps may have approved of my Conduct in life, Also Mr. Moore who has been a member of Council for some time in this State. I shou’d be exceedingly Obliged if you will write me, and let me know your Opinion respecting the Arrangmt of the Military Stores departmt. I have the honor to be Your Most Obedt. Servant
Elias Langham
A letter by the Post will come safe to hand.
